Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Applicant’s amendment filed 01/01/2021 is hereby acknowledged. The objections to the specification and drawings have been overcome and are therefore withdrawn.
The merits of this case have been carefully examined again in light of applicant's response. The rejection of record under 35 USC § 112(b) has been overcome and is withdrawn. However, the amended drawings now show two different styles of broken lines, and the lines of stitching are not explicitly described as forming a part of the claimed design. In a telephonic interview with the attorney-of-record, Mr. Ashok Tankha, on 04/06/2021, an amendment to the broken line statement was approved.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, applicant is encouraged to contact the Examiner to discuss the appropriateness of a Corrected Notice of Allowability. Or, applicant may file an amendment as provided by 37 CFR § 1.312. To ensure consideration of an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
The amended broken line statement could benefit from added clarity, to make it clear for the record that the new dash-dot lines represent lines of stitching that form a part of the claimed design. Therefore, the broken line statement has been amended to read:
--   In FIGS. 1-9, the dash-dot broken lines on the surface of the weightlifting support shirt represent stitching that forms a part of the claimed design. The entirety of the fastening straps shown in evenly broken lines represent portions of the weightlifting support shirt that do not form part of the claimed design.   --
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch can be reached at 571-272-2632. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921